On Reheakinol
Howell, J.
A rehearing has been granted in this case to the under-tutor on that portion of the former decree of this court, which condemned him to pay costs of his opposition in the lower court and those of appeal.
In the case of Lacey v. Lanaux, 19 A. 153, the principle was recognized that an under-tutor is not responsible for the expenses of litigation with a tutrix in behalf of minors, unless he act in bad faith, but that the minors or their estate must bear such expenses. In this case no bad faith exists on the part of the under-tutor. On the contrary, the opposition made by him seems to have resulted somewhat to their advantage.
It is therefore ordered that so much of the decree rendered herein by this court, on the eighteenth of May, 1868, as condemns “ George Heation, under-tutor, to pay the costs of the opposition below and those of appeal,” be set aside, and that said costs be paid by Mrs. M. A. Marsden and her husband, J. S. Marsden, in their capacity as tutrix and co-tutor of the minor heirs of Wm. Samuels, and that in other respects said decree remain undisturbed.